                     Case 1:21-cr-00035-EGS Document 81 Filed 07/06/21 Page 1 of 1

�AO 154 (10/03) Substitution ofA11orncy


                                          UNITED STATES DISTRICT COURT
                                                                 District of                                         Columbia

              United States of Ame rica                                       CONSENT ORDER GRANTING
                                               Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                              V.
                      Jeffre ySabol                                           CASE NUMBER:                 1:21-cr-35-EGS
                                             Defendant (s),

         Notice is hereby given that, subject to approval by the court, _Je_ff_ re_ ..:..y_S_a_b_o__________
                                                                                                  _l         substitutes
                                                                                                           (Party (s) Name)

_______
Alex Cirocco, Esq. ________________ , State Bar No.
                     ;..._

                             (Name of New Attorney)
                                                                                                     NJ-196662017                  as counsel of record in

place of       Jon Norris, Esq.
                                                           (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                  Law Offices of Alex Cirocco, LLC
         Address:                      600 Ge ttyAve ., Suite 305

         Telephone:                  ---------------
                                      973-327-9995   Facsimile                                       1 973-860-2923

         E-Mail (Optional):            alex@ciroccolaw.com


I consent to the above substitution.                                                             s/Jeffrey Sabol (electronically signed by
                    6/22/2021                                                                      New Attorney due to client being incarcerated)
Date:
                                                                                                                (Signature of Party (s))

I consent to being substituted.
Date:                           6/21/2021
                                                                                                           (Signature of Fornier Attorney (s))

I consent to the above substitution.
Date:                           6/21/2021                                           Alex Cirocco                              Digitally signed by Alex Cirocco
                                                                                                                              Dale: 2021.06.21 11:02:03-0400'

                                                                                                             (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                         Judge

(Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.)
